Case 3:14-cr-00175-WHA Document 956-40 Filed 12/31/18 Page 1 of 5




          EXHIBIT NN
      Case 3:14-cr-00175-WHA Document 956-40 Filed 12/31/18 Page 2 of 5



 SUPPLEMENT TO MCCOURTNEY INCIDENT DESCRIPTION & FACTUAL SUMMARY

 Supplemental Background Information:

 On May 25, 2018, CAL FIRE issued a press release stating that the McCourtney Fire was
 “caused by a tree falling onto PG&E power lines.” CAL FIRE has not publicly released its
 investigation report.

 Supplemental Timeline Information:

 The McCourtney Factual Summary contained a timeline of PG&E’s actions at or impacting
 the incident locations in the period immediately preceding CAL FIRE’s designated start
 time until service to the incident locations was restored. The following additional
 information is relevant to the McCourtney Factual Summary timeline.

     ·   October 8, 2017, 11:48 PM: Nevada City Sheriff’s Office dispatch received a 911
         call from McCourtney Road near Fairgrounds Gate 4 reporting a blown
         transformer, then classified the call as a “FIRE” call and transferred to CAL FIRE.
     ·   October 8, 2017, 11:57 PM: Nevada City Sheriff’s Office dispatch received a 911
         call from Orion Way reporting a fire.
     ·   October 9, 2017, 12:10 AM: Nevada County Consolidated Fire Department
         sounded its alarm.
 Supplemental Information Regarding Prior Inspections:

 Between September 2012 and October 2017, there were seven vegetation management
 inspections at or near the Orion Way incident location. Between November 2012 and
 October 2017, there were four electric maintenance overhead patrols and inspections at or
 near the Orion Way incident location. Since May 2013, three intrusive pole inspections
 occurred at or near the Orion Way incident location. PG&E’s understanding based upon its
 records is that the subject tree and the subject poles were not identified for work during any
 of those inspections. Below is a summary of vegetation management patrols and
 inspections, electric maintenance overhead patrols and inspections, and intrusive pole
 inspections at or near the Orion Way incident location.

 The CPUC did not request information on vegetation management patrols and inspections,
 electric maintenance overhead patrols and inspections, or intrusive pole inspections for the
 McCourtney Road incident location.

Date                  Event                                      Findings
11/16/2012            PG&E performed an electric                 PG&E’s understanding based upon
                      maintenance overhead inspection.           its records is that no issues with
                                                                 PG&E equipment at the Orion Way
                                                                 incident location were identified.
      Case 3:14-cr-00175-WHA Document 956-40 Filed 12/31/18 Page 3 of 5



Date                Event                                       Findings
2/7/2013            ACRT, Inc. (“ACRT”) performed a             PG&E’s understanding based upon
                    vegetation management routine patrol.       its records is that the subject tree
                                                                was not identified for work.
5/13/2013           Osmose Utilities Services, Inc.             PG&E’s understanding based upon
                    performed intrusive pole inspections at     its records is that no issues with
                    or near the subject poles on the circuit.   PG&E equipment at the Orion Way
                                                                incident location were identified.
1/14/2014           PG&E performed an electric                  PG&E’s understanding based upon
                    maintenance overhead patrol.                its records is that no issues with
                                                                PG&E equipment at the Orion Way
                                                                incident location were identified.
5/5/2014            ArborMetrics performed a vegetation         PG&E’s understanding based upon
                    management routine inspection.              its records is that the subject tree
                                                                was not identified for work.
5/26/2015           ArborMetrics performed a vegetation         PG&E’s understanding based upon
                    management routine inspection.              its records is that the subject tree
                                                                was not identified for work.
1/7/2016            PG&E performed an electric                  PG&E’s understanding based upon
                    maintenance overhead patrol.                its records is that no issues with
                                                                PG&E equipment at the Orion Way
                                                                incident location were identified.
6/8/2016            ArborMetrics performed a vegetation         PG&E’s understanding based upon
                    management routine inspection.              its records is that the subject tree
                                                                was not identified for work.
10/7/2016–          A PG&E contractor performed an              PG&E’s understanding based upon
10/31/2016          aerial vegetation management                its records is that the subject tree
                    Catastrophic Event Memorandum               was not identified for work.
                    Account (“CEMA”) patrol.
11/17/2016          The Davey Tree Expert Company               PG&E’s understanding based upon
                    (“Davey Tree”) performed intrusive          its records is that no issues with
                    pole inspections at or near the subject     PG&E equipment at the Orion Way
                    poles on the circuit.                       incident location were identified.
12/01/2016          Davey Tree performed intrusive pole         PG&E’s understanding based upon
                    inspections.                                its records is that no issues with
                                                                PG&E equipment at the Orion Way
                                                                incident location were identified.
3/9/2017–3/10/2017 PG&E performed an electric                   PG&E’s understanding based upon
                   maintenance overhead inspection.             its records is that no issues with
                                                                PG&E equipment at the Orion Way
                                                                incident location were identified.
4/25/2017           ArborMetrics performed a vegetation         PG&E’s understanding based upon
                    management routine inspection.              its records is that the subject tree
                                                                was not identified for work.



                                              2
      Case 3:14-cr-00175-WHA Document 956-40 Filed 12/31/18 Page 4 of 5



Date              Event                                Findings
10/4/2017 –       A PG&E contractor performed a        PG&E’s understanding based upon
10/26/2017        vegetation management CEMA patrol.   its records is that the subject tree
                                                       was not identified for work.




                                        3
      Case 3:14-cr-00175-WHA Document 956-40 Filed 12/31/18 Page 5 of 5



Source List:

Source                                  Brief Description
CAL FIRE Press Release                  CAL FIRE Press Release “CAL FIRE Investigators
                                        Determine Cause of Four Wildfires in Butte and
                                        Nevada Counties”, May 25, 2018,
                                        http://calfire.ca.gov/communications/downloads/new
                                        sreleases/2018/2017_WildfireSiege_Cause%20v2%2
                                        0AB%20(002).pdf
Nevada County Consolidated Fire         Nevada County Consolidated Fire Department
Department Incident Report XX-XXXXXXX   Records
NCSO CAD Event No: 1710080214 and       Nevada County Sheriff’s Office Dispatch Records
No.: 1710080215
PGE-CPUC_00008262–PGE-                  Electric Overhead Inspection and Patrol Records
CPUC_00008327; PGE-CPUC_00008330–
PGE-CPUC_00008346
PGE-CPUC_00012017                       PG&E Annual Vegetation Management Plans
PGE-CPUC_00006247–PGE-                  Pole Inspection Records
CPUC_00006248; PGE-CPUC_00006257 –
PGE-CPUC_00006258; PGE-
CPUC_00006265
PGE-CPUC_00012621–PGE-                  Vegetation Management CEMA Records
CPUC_00012624
PGE-CPUC_00010045; PGE-                 Vegetation Inspection and Patrol Records
CPUC_00010051; PGE-CF_00137546–
PGE-CF_00137547; PGE-CF_00140303–
PGE-CF_00140305; PGE-CF_00140306–
PGE-CF_00140315;
PGE-CPUC_00010294 –PGE-                 Vegetation Management Work Request Records
CPUC_00010295;




                                         4
